Lumpkin, Justice.
This was an action by Connor against Lasseter and others upon a written contract to pay him $65 per month as a salary for his services as a teacher. He alleged full performance of his contract, and sought to recover a balance claimed to be due him thereon. , Among other things, the defendants pleaded 'that they had been induced and influenced to sign the contract by reason of false and fraudulent representations on the part of the plaintiff to the effect that he possessed certain specified and essential qualifica*710tions as a teacher, which he did not in fact possess; and further, that he had agreed in parol to apply for and obtain a teacher’s license from the school authorities of the county in which the school to be taught by him was located, that he would teach a public school under that license, and allow whatever he collected from the public school fund to--go as a credit upon what was to become due him under the written contract with his employers.
The first of these defenses was good in law. It really amounted to a plea of failure of consideration, either total or partial, and was available, to the extent it was sustained by evidence, in reducing the amount of the plaintiff’s recovery, or defeating a recovery altogether.
The second defense was not a good one in law. It was, in effect, neither more nor less than an attempt to vary by parol the terms of a plain and unambiguous written contract. Connor’s employers agreed in writing, absolutely and unconditionally, to pay him a stated monthly salary for his services as a teacher. There was nothing in the contract, as written, binding him to obtain a license to teach a public school, or to teach under it, or to give his employers credit for any sums which might be paid him as a teacher of a public school. As to these matters, the contract was entirely silent, and it really related exclusively to the teaching of a private school. Alleged conditions and stipulations of the kind mentioned in the- plea with which we are now dealing, plainly cannot be engrafted upon a contract of this kind by parol.
The court erred in allowing such a defense to be filed or proved. Judgment reversed.